Title: To John Adams from Ignatius Thomson, 20 December 1809
From: Thomson, Ignatius
To: Adams, John



Honored Sir
Pomfret Decr 20th 1809

I received your letter of the Sixth of September which I read with pleasure and thank you for the freedom you have manifested in disclosing your thoughts on the subject. To err in judgement is an infirmity to which the wisest of men are liable, but I sincerely hope that our rulers will be endued with that wisdom that which is profitable to direct in this day of peculiar trial and the liberties of our country may yet under their protection be preserved unimpared. I should have written to you before, had I not the Subject of the inclosed inview. I consider that your respectability commands the peculiar attention of the public and consequently communications to you must be very great, I should be very unwilling to add an unnecessary weight to that to which in this respect you are Subjected—But considering you as a peculiar patron of Science I have ventured to Send you my thoughts on the Aurora Borealis. No man can be so proper a judge of his own works as others. I have perfect confidence in your judgement. If there be any part of it you should think correct or serviceable to the public you are at liberty to make such use of it as you may think proper—
I have some times entertained a thought that should my circumstances admit I would write more largely on the phylosophy of nature, however for the present it will suffice me to submit the inclosed to your perusal that I may enjoy the benefit of a judgment resulting from riper years and a replenished mind.
This from your friend in Sentiments of respect

Ignatius Thomson—